Citation Nr: 0212095	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-13 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Iowa City, 
Iowa


THE ISSUE

Entitlement to a clothing allowance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1945 to 
August 1946.

This matter is on appeal to the Board of Veterans' Appeals 
(Board or BVA) from the Department of Veterans Affairs (VA) 
Medical Center (MC) in Iowa City, Iowa.  


REMAND

This claim must be afforded expeditious treatment by the 
VAMC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The VAMC in April 2000 determined that the veteran was not 
eligible for a clothing allowance.  In May 2000 the VA 
Regional Office (RO) in Des Moines, Iowa notified him of this 
determination and he disagreed with it.  The VAMC issued a 
statement of the case in May 2002.  He filed a VA Form 9 in 
June 2002 wherein he requested a BVA hearing at a local VA 
office.  The case was sent to the Board without the veteran 
having been afforded a hearing.  According to current VA 
procedures, management of appeals of VAMC decisions is the 
responsibility of the Veterans Health Administration (VHA).  
Thus, the VHA should observe the expeditious handling 
requirements mentioned previously. 

The Board observes that the recently published regulations 
that are effective February 22, 2002 permit the Board to 
obtain evidence and cure procedural defects without 
remanding.  They were not intended to preclude a remand in 
these circumstances.  See 67 Fed. Reg. 3,099-3.016 (Jan. 23, 
2002) (to be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304).  

The request for a Board hearing at the RO is such a matter.  
See Chairman's Memorandum No. 01-02-01 (January 29, 2002) 
noting one such action is where an appellant has requested a 
field hearing either a Travel Board hearing or a local 
Hearing Officer hearing. 

The Board must observe that additional due process 
requirements may be applicable as a result of the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).

To ensure full compliance with due process requirements, the 
case is REMANDED to the VAMC for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VAMC should schedule a hearing 
before a travel Member of the Board.  The 
appellant should be advised of the 
hearing schedule and scheduled for a 
hearing that, to the extent possible, 
accommodates any request he may have 
regarding time or date of appearance.  He 
should be informed of the consequences of 
failing to appear for the hearing.  All 
communications with the appellant 
regarding the scheduling of the Travel 
Board hearing should be documented in the 
claims folder.

Alternatively, if the VAMC wishes to 
schedule a videoconference hearing, it 
should ascertain whether the appellant is 
willing to accept a videoconference 
hearing in lieu of a Travel Board 
hearing.  

If the appellant affirmatively responds 
to this communication, in writing, then 
such a hearing should be scheduled and 
the appellant provided with adequate 
notification of the time and place.  All 
communications with the appellant 
regarding the scheduling of the 
videoconference hearing should be 
documented in the claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted in this case.  The appellant need take no 
action until so notified.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the CAVC.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


